COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 ROBERT EARL RAYMOND,                                             No. 08-13-00106-CR
                                                  §
                              Appellant,                             Appeal from the
                                                  §
 v.                                                           Criminal District Court No. 3
                                                  §
 THE STATE OF TEXAS,                                            of Tarrant County, Texas
                                                  §
                              Appellee.                             (TC# 1096584D)
                                                  §

                                           OPINION

       Robert Earl Raymond appeals the trial court’s judgment revoking his deferred adjudication

community supervision and sentencing him to 6 years’ imprisonment. In a single issue, Raymond

challenges the sufficiency of the evidence. We affirm.

                      FACTUAL AND PROCEDURAL BACKGROUND

       After pleading guilty to the charged offense of burglary of a habitation, Raymond was

placed on deferred adjudication community supervision for 10 years. As part of his community

supervision, Raymond was required to “[r]emain within Tarrant County, Texas, unless the court or

supervision officer authorize[d] [him] to leave.” Alleging Raymond traveled “to the State of

Illinois[,] . . . to the State of Colorado[,] . . . [and] to the County of Wise in the State of Texas,

without authorization from Tarrant County CSCD[,]” the State moved to adjudicate. Raymond
entered a plea of not true.

       At the hearing on the motion to adjudicate, the State presented the testimony of several

witnesses, including William Aaron Wallace, a DPS trooper, and Cleveland Benson, Raymond’s

supervision officer.    Trooper Wallace testified he arrested Raymond in Wise County for

outstanding traffic warrants following a traffic stop. Benson testified Raymond failed to obtain

permits to travel to Illinois, Colorado, and Wise County and admitted to traveling to Illinois.

After considering the evidence and the parties’ arguments, the trial court found true the allegation

that Raymond traveled to Illinois and Wise County without permission.

                                SUFFICIENCY OF THE EVIDENCE

       In his sole issue, Raymond challenges the sufficiency of the evidence to revoke his

community supervision. Raymond does not dispute “there is record evidence” he left Tarrant

County without permission from the supervision office. He does, however, assert the State

adduced no evidence he did not have the trial court’s permission to leave Tarrant. Raymond is

mistaken. The State was not required to prove Raymond left Tarrant County without obtaining

permission from the trial court to revoke his community supervision.

       In a revocation proceeding, the State must prove by a preponderance of the evidence that

the defendant is the same individual who is named in the judgment and order of probation, and

then must prove that the defendant violated a term of probation as alleged in the motion to revoke.

Cobb v. State, 851 S.W.2d 871, 873-74 (Tex.Crim.App. 1993)[Emphasis added]. Here, the State

alleged Raymond violated his community supervision by leaving Tarrant County on three

separation occasions “without authorization from Tarrant County CSCD.” The State never

alleged Raymond violated his community supervision by leaving Tarrant County without


                                                 2
obtaining the trial court’s permission. Accordingly, the State was required to prove only that

Raymond left Tarrant County “without authorization from Tarrant County CSCD.”

       The State met its burden. When given the appropriate deference and viewed in the light

most favorable to the trial court’s ruling, the testimony of Trooper Wallace and Benson establishes

by a preponderance of the evidence that Raymond traveled to Illinois and Wise County “without

authorization from Tarrant County CSCD.”         See Cardona v. State, 665 S.W.2d 492, 493

(Tex.Crim.App. 1984)(evidence is viewed in the light most favorable to the trial court’s order

revoking community supervision); Allbright v. State, 13 S.W.3d 817, 818-19 (Tex.App.--Fort

Worth 2000, pet. ref’d)(in a community supervision revocation hearing, the trial judge is the sole

trier of fact and determines the credibility of the witnesses and the weight to be given their

testimony). Consequently, the trial court did not abuse its discretion by granting the State’s

motion to revoke Raymond’s community supervision. See Cardona, 665 S.W.2d at 493 (trial

court’s order revoking community supervision is reviewed for abuse of discretion).

       Raymond’s issue is overruled.

                                        CONCLUSION

       The trial court’s judgment is affirmed.



June 25, 2014
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                                 3